In re Johnson, David; applying for supervisory and/or remedial writs; to the Court of Appeal, Third Circuit, No. KW88-0189; Parish of Iberia, 16th Judicial District Court, Div. “B”, No. 33144.
Denied. Johnson’s claims relating to his November 30,1989, St. Mary Parish conviction in 110,771 should be submitted to the district court by filing in the Office of the Clerk, St. Mary Parish, 16th Judicial District Court. On the showing made, relator is not entitled to relief in connection with his Iberia Parish conviction and sentence in 33, 144.